Citation Nr: 1042549	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  08-06 600A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent for medial 
femoral condyle osteochondral defect of the left knee.

3.  Entitlement to a rating in excess of 10 percent for 
lumbosacral spine degenerative disc disease.

4.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected disabilities 
(TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 2001 to April 2005.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions in June 2006 and November 2007 by 
the Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The Board notes that the United States 
Court of Appeals for Veterans Claims (hereinafter "the Court") 
has held that a claim for entitlement to a total rating based 
upon individual unemployability (TDIU) is generally a rating 
theory and "not a separate claim for benefits."  See Rice v. 
Shinseki, 22 Vet. App. 447, 453-54 (2009).  In April 2010, the 
Veteran testified at a personal hearing before the undersigned 
Veterans Law Judge.  A copy of the transcript of that hearing is 
of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).  The Veteran was notified of the VCAA duties to 
assist and of the information and evidence necessary to 
substantiate his claims by correspondence dated in August 2005, 
October 2005, September 2007, and June 2009.  The Court, in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), held that the VCAA 
notice requirements applied to all elements of a claim.  The 
Veteran was also provided adequate notice as to these matters in 
March 2006.

The VCAA duty to assist requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate a claim and in claims for disability compensation 
requires that VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  38 C.F.R. 
§ 3.159.  When VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  VA has a duty to assist claimants which includes 
conducting a thorough and contemporaneous medical examination.  
See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

In this case, the Veteran contends that higher disability ratings 
are warranted and that he is presently unemployable.  Vet Center 
correspondence dated in April 2010 noted he was, in essence, 
unemployable.  An October 2009 VA examination report provided a 
diagnosis of PTSD and noted that the Veteran reported he had last 
worked full time in February 2006.  There is no indication, 
however, that these examiners were aware that the Veteran was at 
the time a full time student and no prognosis was provided based 
upon his pursuit of higher education.  The Board also notes that 
the Veteran's service-connected left knee and lumbosacral spine 
disabilities were last evaluated by VA examination in October 
2007.  He testified in April 2010 that he had developed 
additional disability symptoms including pain and severe 
stiffness and that he had radiation of his back pain into the 
right buttock.  These symptoms were neither reported nor 
addressed at his October 2007 VA examination.  Therefore, the 
Board finds that addtional development as to these issues is 
required prior to appellate review.



Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted and 
requested to provide the names, addresses, 
and approximate dates of treatment of all 
medical care providers, VA and/or non-VA, 
who have provided treatment pertinent to 
the issues on appeal.  Appropriate efforts 
should also be taken to obtain all 
pertinent VA treatment records.  After the 
Veteran has signed any appropriate 
releases, all identified pertinent records 
should be obtained and associated with the 
claims folder.  Attempts to procure records 
should be documented in the file.  If 
records cannot be obtained, a notation to 
that effect should be inserted in the file.  
The Veteran and his representative are to 
be notified of unsuccessful efforts in this 
regard, in order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.

2.  The Veteran should be scheduled for a 
VA mental disorders examination for an 
opinion as to the current nature and extent 
of his service-connected PTSD.  The 
examination must be conducted following the 
protocol in VA's Review Examination for 
PTSD, revised on April 2, 2007.

All indicated tests and studies are to be 
performed, and a comprehensive occupational 
history is to be obtained.  The examiner 
should also comment as to the impact of 
PTSD on the Veteran's daily activities and 
his ability to maintain employment.  Prior 
to the examination, the claims folder and a 
copy of this remand must be made available 
for review of the case.  A notation to the 
effect that this records review took place 
should be included in the report of the 
examiner.  

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete rationale 
for all opinions expressed, should be set 
forth in the examination report.

3.  The Veteran should be scheduled for an 
appropriate VA examination for opinions as 
to the current nature and extent of his 
service-connected left knee disorder.  All 
indicated tests and studies necessary for 
an adequate opinion should be conducted.  

A comprehensive occupational history is to 
be obtained.  The examiner should also 
comment as to the impact of this disability 
on the Veteran's daily activities and his 
ability to maintain employment.  Prior to 
the examination, the claims folder and a 
copy of this remand must be made available 
for review of the case.  A notation to the 
effect that this records review took place 
should be included in the report of the 
examiner.

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

4.  The Veteran should be scheduled for an 
appropriate VA examination for opinions as 
to the current nature and extent of his 
service-connected lumbosacral spine 
degenerative disc disease.  The examiner 
should identify all present orthopedic and 
neurologic manifestations of this 
disability and reconcile the present 
disability findings with the evidence of 
record.  All indicated tests and studies 
necessary for an adequate opinion should be 
conducted.  

A comprehensive occupational history is to 
be obtained.  The examiner should also 
comment as to the impact of this disability 
on the Veteran's daily activities and his 
ability to maintain employment.  Prior to 
the examination, the claims folder and a 
copy of this remand must be made available 
for review of the case.  A notation to the 
effect that this records review took place 
should be included in the report of the 
examiner.

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

5.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with appropriate consideration of all the 
evidence of record.  If any benefit sought 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
should be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



